ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that BARBARA A. BELL of
*512NEWARK, who was admitted to the Bar of this State in 1978, be suspended for the misuse of escrow funds;
And the Court having carefully reviewed the record and the argument of counsel and having determined that the misuse of client funds has not been established by clear and convincing evidence;
And the Court having further determined that respondent’s recordkeeping violations of Buie 1:21-6 warrant the imposition of public discipline;
And good cause appearing;
It is ORDERED that BARBARA A. BELL is hereby publicly reprimanded for her violations of Buie 1:21-6; and it is further
ORDERED that the full record of this matter be added as a permanent part of the file of said BARBARA A. BELL as an attorney at law of the State of New Jersey; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.